            Case 1:18-cr-00694-RA Document 57 Filed 04/17/20 Page 1 of 1




                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 4/17/2020


 UNITED STATES OF AMERICA,
                                                                No. 18-cr-694 (RA)
                        v.
                                                                      ORDER
 LEWIS STAHL,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the Government’s letter indicating that Mr. Stahl’s request for

home confinement has been approved by the BOP and is currently pending approval by the U.S.

Probation Offices (“USPOs”) in both the Southern District of New York and the Southern District

of Florida. No later than 10:00 a.m. on Wednesday, April 22, 2020, the USPOs in both districts

shall decide whether Mr. Stahl’s relocation request is approved. If this request is granted, the

Court expects him to be transferred to home confinement promptly thereafter. The Government

shall update the Court on this matter no later than 5:00 p.m. on Wednesday, April 22, 2020. In

addition, no later than 12:00 p.m. on Friday, April 24, 2020, Mr. Stahl shall advise the Court

whether he still seeks relief from this Court on his motion for compassionate release.

SO ORDERED.

Dated:      April 17, 2020
            New York, New York



                                                  Ronnie Abrams
                                                  United States District Judge
